Exhibit 10.1
FIRST AMENDMENT TO TRANSITION SERVICES AGREEMENT
This First Amendment to the Transition Services Agreement (the “First
Amendment”) is entered into as of August 10, 2011, and amends that certain
Transition Services Agreement dated August 10, 2009 (the “Agreement”) by and
between OCWEN FINANCIAL CORPORATION, a Florida corporation (“OCWEN” or together
with its affiliates “OCWEN Group”) and ALTISOURCE SOLUTIONS S.à r.l., a limited
liability company organized under the laws of the Grand Duchy of Luxembourg
(“ALTISOURCE” or together with its affiliates “ALTISOURCE Group”).
Recitals
WHEREAS, OCWEN and Altisource Portfolio Solutions S.A., the sole parent of
ALTISOURCE (“ALTISOURCE Parent”), are parties to a Separation Agreement dated as
of August 10, 2009 (the “Separation Agreement”), pursuant to which OCWEN
(i) contributed to ALTISOURCE Parent the Altisource Business (as defined in the
Separation Agreement) and (ii) distributed (the “Distribution”) to the holders
of shares of OCWEN’s outstanding capital stock all of the outstanding capital
stock of ALTISOURCE Parent;
WHEREAS, following the Distribution, ALTISOURCE Parent operates the Altisource
Business, and OCWEN operates the OCWEN Business (as defined in the Separation
Agreement);
WHEREAS, ALTISOURCE desires to extend for a limited period of time the Agreement
so that it may continue to receive, and OCWEN is willing to continue to provide,
or cause to be provided, certain transition services in connection with the
Altisource Business; and
WHEREAS, OCWEN desires to extend for a limited period of time the Agreement so
that it may continue to receive, and ALTISOURCE is willing to continue to
provide, or cause to be provided, certain transition services in connection with
the OCWEN Business.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
1. Amendment to Section 2., Provision of Services, subparagraph (a) to the
Agreement. Section 2., Provision of Services, subparagraph (a) to the Agreement
is hereby deleted in its entirety and replaced with the following:
(a) Generally. Subject to the terms and conditions of this Agreement, (i) OCWEN
shall provide, or cause to be provided, to ALTISOURCE and the ALTISOURCE Group,
solely for the benefit of the Altisource Business in the ordinary course of
business, some or all of the OCWEN-Provided Services, and (ii) ALTISOURCE shall
provide, or cause to be provided, to OCWEN and the OCWEN Group, solely for the
benefit of the OCWEN Business in the ordinary course of business, some or all of
the ALTISOURCE-Provided Services, in each case for periods commencing on the
date the First Amendment is executed through the respective period specified in
Schedule I or Schedule II (the “Service Period”), unless such period is earlier
terminated in accordance with Section 5.
2. Amendment to Schedule I to the Agreement. Schedule I to the Agreement is
hereby deleted in its entirety and replaced with the version of Schedule I to
this First Amendment and incorporated herein by this reference.
3. Amendment to Schedule II to the Agreement. Schedule II to the Agreement is
hereby deleted in its entirety and replaced with the version of Schedule II to
this First Amendment and incorporated herein by this reference.
4. Counterparts. This Amendment may be signed in counterparts with the same
effect as if both parties had signed one and the same document.
5. Agreement in Full Force and Effect as Amended. The terms and conditions of
this First Amendment shall prevail over any conflicting terms and conditions in
the Agreement. Capitalized terms that are used in this First Amendment not
otherwise defined herein shall have the meanings ascribed to them in the
Separation Agreement or the Agreement. Except as specifically amended or waived
hereby, all of the terms and conditions of the Agreement shall remain in full
force and effect. All references to the Agreement in any other document or
instrument shall be deemed to mean the Agreement as amended by this First
Amendment. The parties hereto agree to be bound by the terms and obligations of
the Agreement, as amended by this First Amendment, as though the terms and
obligations of the Agreement were set forth herein.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective authorized representatives.

                  ALTISOURCE SOLUTIONS S.à r.l.   OCWEN FINANCIAL CORPORATION  
 
 
               
By:
  /s/ William B. Shepro
 
Name: William B. Shepro   By:   /s/ Ronald M. Faris
 
Name: Ronald M. Faris    
 
  Title: Manager       Title: President and CEO    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
OCWEN-PROVIDED SERVICES

              Service Period     Services Provided   (months)   Service Fee
FINANCE AND ACCOUNTING
  12   Fully allocated cost of providing services.
 
       
Services Provided:
       
 
       
• Corporate Accounting
       
• Accounts Payables
       
• Accounts Receivables
       
• Corporate Secretary Support
       
• Financial Reporting
       
• Payroll Services
       
• Tax
       
• Treasury
       
 
       
HUMAN RESOURCES
  12   Fully allocated cost of providing services.
 
       
Services Provided:
       
 
       
• Benefits Administration
       
• Employee and Contractor On-boarding
       
• Employee Engagement
       
• HR Administration
       
• HR Strategy and Consulting
       
• HRIS Administration and Reporting
       
• Performance Management Platforms
       
• Personnel Files
       
• Recruiting
       
• Salary Administration
       
• Training and Compliance Support
       

 





--------------------------------------------------------------------------------



 



              Service Period     Services Provided   (months)   Service Fee
LAW
  12   Fully allocated cost of providing services.
 
       
Services Provided:
       
 
       
• Contract Review Services
       
• Corporate Governance Services
       
• Intellectual Property Maintenance Services
       
• License Maintenance Services
       
• Litigation Management
       
• Regulatory Compliance Services
         
RISK MANAGEMENT
  12   Fully allocated cost of providing services.
 
       
Services Provided:
       
 
       
• Internal Audit
       
• SOX Compliance and SAS 70
       
• Business continuity and Disaster Recovery Planning
       
• Six Sigma
       

 





--------------------------------------------------------------------------------



 



              Service Period     Services Provided   (months)   Service Fee
OTHER OPERATIONS SUPPORT
  12   Fully allocated cost of providing services.
 
       
Services Provided:
       
 
       
• Capital Markets
       
• Modeling
       
• Quantitative Analytics
       
• General Business Consulting
       

 





--------------------------------------------------------------------------------



 



SCHEDULE II
ALTISOURCE-PROVIDED SERVICES

              Service Period     Services Provided   (months)   Service Fee
CONSUMER PSYCHOLOGY
  12   Fully allocated cost of providing services.
 
       
Services Provided:
       
 
       
• Scripting Support
       
• Staffing Models
       
• Training Development
       
• User and Task Analysis
       
 
       
CORPORATE SERVICES
  12   Fully allocated cost of providing services.
 
       
Services Provided:
       
• Facilities Management
       
• Mailroom Support
       
• Physical Security
       
• Travel Services
       
 
       
FINANCE AND ACCOUNTING
  12   Fully allocated cost of providing services.
 
       
Services Provided:
       
 
       
• Accounting Services and Reporting
       
• Accounts Payables
       
• Accounts Receivables
       
• Corporate Secretary Support
       
• Financial Reporting
       
• Payroll Services
       
• Tax
       
• Treasury
       

 





--------------------------------------------------------------------------------



 



              Service Period     Services Provided   (months)   Service Fee
HUMAN RESOURCES
  12   Fully allocated cost of providing services.
 
       
Services Provided:
       
 
       
• Benefits Administration
       
• Employee and Contractor On-boarding
       
• Employee Engagement
       
• HR Administration
       
• HR Strategy and Consulting
       
• HRIS Administration and Reporting
       
• Performance Management Platforms
       
• Personnel Files
       
• Recruiting
       
• Salary Administration
       
• Training and Compliance Support
       

 





--------------------------------------------------------------------------------



 



              Service Period     Services Provided   (months)   Service Fee
RISK MANAGEMENT AND SIX SIGMA
  12   Fully allocated cost of providing services.
 
       
Services Provided:
       
 
       
• Information Security
       
• Internal Audit
       
• Loan Quality
       
• Quality Assurance
       
• Risk Management
       
• SOX Compliance and SAS 70
       
• Six Sigma
       
• Business continuity and Disaster Recovery Planning
       
 
       
VENDOR MANAGEMENT OPERATIONS
  12   Fully allocated cost of providing services.
 
       
Services Provided:
       
 
       
• Contract Negotiation
       
• Vendor Compliance
       
• Vendor Management Services
       
• Insurance Risk Management
       
 
       
OTHER OPERATIONS SUPPORT
  12   Fully allocated cost of providing services.
 
       
Services Provided:
       
 
       
• Capital Markets
       
• Modeling
       
• Quantitative Analytics
       
• General Business Consulting
       

 

